Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Appropriate correction is required.
On page 1 line 19 the phrase “its is known” is mistakenly repeated.
	On page 1 lines 13 – 14, “window frame are welded initially formed separately from the door frame to the door frame” appears to be missing proper punctuation. 
	In line 24, on page 1; and page 2, line 22 the phrase “the at least one frame element includes” is unclear as to whether this is the door frame or window frame element. 
	In the last line on page 2 the word in has been misspelled “int”
On page 8, line 8, the “window frame” should be -door frame-.
	On page 8 in both line 11 and 13 it is suggested that applicant change “frame element” to -window frame element-.
	On page 8, lines 29 -30, the window profile is miss numbered as “4” and the door profile is miss numbered as “5”.
	On page 9, lines 14-22, the specification makes reference to “the corresponding door profiles” and “the three door profiles 4”.  The specification has not yet introduced these elements, they lack antecedent basis.  See 15a-d later in the specification, page 9, lines 29 -32.     	 On page 9, lines 18 – 28,  the difference between “door frame 3” and “door frame body 13”  is unclear.   
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-17 the Phrase “wherein the form-fitting engagement between the at least one window profile and the respective door profile forms a snap connection, in particular, …establishing a form-fitting engagement” is indefinite.  The expression “in particular” common definition means especially.  It is unclear if claim 1 is reciting the limitations following this expression “in particular” or broadly reciting  a “form-fitting engagement between the at least one window profile and the respective door profile forms a snap connection”.
In claim 12, it recites the door frame as compsrising a “frame body” and a “profile element”.  It is unclear from the specification what structure corresponds to the “profile element”, this expression is not used in the specification.  Further it is uncertain if “frame body” and “profile element” are the same element or if they are different structure .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiMario et al US Patent Application Publication No. 2007/0063539 in view of Schrickel DE 10053678.
DiMario discloses a vehicle door 38 with a window frame (see “trim” 86 in paragraphs #50 & #51 respectively) comprising:
(claim 1) at least one frame element for receiving a respective lateral edge surface of the window (166, 168, 170, 172 see paragraph #53) , and with a door frame (42  in figure 2 is a recessed frame formed on vehicle doors 36, 36; paragraph #39), for receiving the window frame, wherein the door frame comprises at least one door profile (74) 
a form-fitting engagement between the at least one window the respective door profile forms a snap connection (as seen in figures 7 & 8 a snap connection is formed by hooks 112, 114 between the door frame profile 74 and ae window perimeter), that the form-fitting engagement between the at least one window profile and the respective door profile forms a non-detachable snap connection  (see figure 8), wherein the at least one door profile comprises snap hooks that spring toward one another (figure 7, hooks 112, 114 are deflecting in spring manner toward one another, at tabs 120, 120,) to grip behind an opening of the respective window profile when establishing the form-fitting engagement or that the at least one window profile comprises snap hooks that spring toward each other to grip behind projections of the respective door profile when establishing the form-fitting engagement.


The claimed invention is distinguishable from DiMario by its recitation of 

the at least one (window) frame element  comprises a window profile respectively, wherein the at least one window profile with reference to a movement in a release direction perpendicular to the lateral edge received by the respective at least one frame element is engaged with a respective door profile in a form-fitting manner, the hooks spring toward one another to grip projections of the window profile.


The Schrickel publication  discloses a vehicle window assembly wherein the window 1 is received by a frame 3 having a profile  portion with a release direction perpendicular to the lateral edge (see figure 2) and release direction parallel to the lateral edge (figure 1).  Schrickel discloses a snap hook 14 with a  barb the engages an inwardly projecting sidewall 19.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify DiMario to incorporate a receiving profile as taught by figure 2 Schrinkel in the frame about DiMario’s window and a cooperating hook as taught by figure 2 Schrinkel extending in direction perpendicular to the lateral edge of DiMario’s window to simplify manufacturing.      

In regard to claim 4, the projections of the at least one window profile are set up for deflection springing away from each other when gripping behind these projections by the respective snap hooks (the tabs 20 in DiMario deflect away from each other to grip behind the openings and the barb tongue 18 in Schrinkel also springs to grip the projection of the receiving profile)  or that the projections of the at least one door profile are set up for deflection springing away from each other when gripping behind these projections by the respective snap hooks. 

In regard to claim 5, the projections and the snap hooks spring back in a rest position after establishing the formfitting engagement (see figure 2 in Schrinkel and figure 8 in DiMario)

In regard to claim 7,  DiMario discloses the at least one frame element primarily extends across an entire edge length of the respectively received window edge (see paragraph #53; 166, 168, 170, 172), that the window profile of the at least one frame element extends across one half of the edge length of the respectively received window edge  (frame trim 166, 168, 170, 172 cover entire length of all sides). 

In regard to claim 8,  DiMario discloses the at least one door profile (side wall of door recess section42) extends across one half of the edge length of the very window edge which is received by the respective frame element, the window profile of which is engaged with the at least one door profile. 

In regard to claim 13,  DiMario discloses wherein the window frame comprises at least three frame elements so that at least three window edges of the window are received by a frame element respectively, such that the frame elements are primarily arranged at a frame level and that adjacent frame elements are arranged at an angle of primarily 90° to one another (as seen in figure 1 the door windows 39 are rectangular and each of the edges 166, 168, 170, 172 is covered by the trim frame).



Allowable Subject Matter
Claims 6, 9-12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered and they are persuasive.   The rejections of the claims under 35 USC 112 first paragraph is withdrawn as per the Interview Summary filed on March 29, 2022. 
 Claim 1 has been amended to include the limitations of both claims 2 and 3.  A rejection of amended claim 1 as being anticipated by Kimoto under 35 USC 102 was also discussed during said interview and it was agreed that as per Applicant’s arguments filed on March 7, 2022 that amended claim 1 is not anticipated by Kimoto.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612